*165Order of disposition, Family Court, Bronx County (Gayle Roberts, J.), entered on or about June 12, 2001, terminating respondent’s parental rights to the subject child upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite petitioner’s diligent efforts to assist respondent to overcome her drug abuse, she continues to regularly use marijuana (see Matter of Tiwana M., 267 AD2d 144 [1999]). In addition, respondent missed or was late to some 20% of her biweekly visits, despite regular calls from the agency reminding her of the appointments (see id.). Termination of respondent’s parental rights was properly based on a preponderance of the evidence showing that respondent will not be able to assume responsibility for the child in the near future, and that the child is thriving in foster care (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur — Tom, J.E, Andrias, Saxe and Ellerin, JJ.